PER CURIAM.
Petitions for rehearing have been filed in these cases threshing over again questions which have already been fully argued before and considered by the court and as to which the court sees no reason to change its opinion. Appellants complain because we did not in our opinions discuss each of the many questions which they discussed on appeal. We dealt in the opinion with all questions which we deemed of sufficient importance to merit discussion. The others were either sufficiently dealt with in the opinions of the judge below or else were so obviously lacking in merit as not to warrant discussion. All of the petitions for rehearing will be denied.
Rehearings Denied.